[Westchester West] PURCHASE AND SALE AGREEMENT PURCHASE AND SALE AGREEMENT (“Agreement”) dated as of September 10, 2008 (the “Effective Date”), between BRI WESTCHESTER LIMITED PARTNERSHIP, a Maryland limited partnership (“Seller”), with an address of c/o Berkshire Property Advisors, L.L.C., OneBeacon Street, Suite 1500, Boston, Massachusetts 02108, Attention: David Olney, Telecopier No.617-646-2317, and HOME PROPERTIES, L.P., a New York limited partnership (“Buyer”), 850 Clinton Square, Rochester, New York 14604, Attention: John E. Smith, Telecopier No. 585-295-7525. In consideration of the mutual undertakings and covenants herein contained, Seller and Buyer hereby covenant and agree as follows: SECTION 1 SALE OF PROPERTY AND ACCEPTABLE TITLE 1.01Agreement to Buy and to Sell; Property.Seller shall sell to Buyer, and Buyer shall purchase from Seller, at the price and upon the terms and conditions set forth in this Agreement, all of Seller’s right, title and interest in and to the following: (a)that certain tract or parcel of land located at 3212 Hewitt Avenue, Silver Spring, Maryland 20906, more particularly described in ScheduleA attached hereto (the “Land”); (b)the three hundred forty five (345) unit apartment complex commonly known as Westchester West Apartments, which contains related improvements, facilities, amenities, structures, driveways and walkways, all of which have been constructed on the Land (collectively, the “Improvements”); (c)any alleys, strips or gores adjoining the Land, and any easements, rights-of-way or other interests in, on, under or to, any land, highway, street, road, right-of-way or avenue, open or proposed, in, on, under, across, in front of, abutting or adjoining the Land, and all right, title and interest of Seller in and to any awards for damage thereto by reason of a change of grade thereof; (d)the accessions, appurtenant rights, privileges, appurtenances and all the estate and rights of Seller in and to the Land and the Improvements, as applicable, or otherwise appertaining to any of the property described in the immediately preceding clauses(a), (b) and/or (c); (e)the personal property listed in ScheduleB attached hereto owned by Seller and located on or in or used solely in connection with the Land and Improvements, excluding, however, any computer equipment, computer software and computer hardware (but not the data pertaining to the operation of the Property) (collectively, the “Personal Property”); (f)all Service Contracts (as hereinafter defined) that are being assumed by Buyer in accordance with this Agreement; and (g)all of the lessor’s interest in the Leases (as hereinafter defined) and any refundable security or other refundable deposits thereunder and all of Seller’s interest in any intangible property now or hereafter owned by Seller and used solely in connection with the Land, Improvements and Personal Property, including all warranties, guaranties, governmental permits, approvals and licenses, the name “Westchester West Apartments” and variations thereof and any other trade names and trade marks associated with the Land and Improvements, but excluding (i) any rights to the name “Berkshire” (h)and the Berkshire trademark, and (ii) the right, title and interest of any website or domain names maintained by Seller or Seller’s property manager with respect to the Property. A/72617552.10 1 All of the items described in subparagraphs(a) through (g) above are collectively the “Property”. 1.02Title.Seller shall convey to Buyer by special warranty deed (the “Deed”), and Buyer shall accept the fee simple title to the Property in accordance with the terms of this Agreement, and Buyer’s obligation to accept said title shall be conditioned upon Buyer then being conveyed good and clear record and marketable fee simple title to the Property, subject only to the Permitted Exceptions (as hereinafter defined).Notwithstanding the foregoing, Buyer shall have the opportunity to review and make objections to title as follows. Buyer will obtain from Lawyers Title Insurance Corporation, Attention: Joann E.
